1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8

9     JERRY BROWN,                                        Case No. 3:19-cv-00258-LRH-WGC
10       Petitioner,
                                                          ORDER GRANTING MOTION FOR
11           v.                                           LEAVE TO FILE SECOND AMENDED
                                                          PETITION (ECF NO. 15)
12    RENEE BAKER, et al.,
13       Respondents.
14

15          In this habeas corpus action, brought pursuant to 28 U.S.C. § 2254 by Jerry Brown,

16   a Nevada prisoner, Brown, represented by counsel, filed a first amended habeas petition on

17   July 11, 2019 (ECF No. 13). On that date, Brown also filed a motion for leave to file a second

18   amended petition (ECF No. 15). On July 17, 2019, Respondents filed a notice stating that they do

19   not oppose the motion for leave to file a second amended petition (ECF No. 16).

20          In the motion for leave to amend, Brown explains that he filed the first amended petition

21   on July 11, 2019, out of concern regarding the operation of the statute of limitations, but that he

22   wishes to file a second amended petition to further refine his petition.

23          A petition for writ of habeas corpus “may be amended or supplemented as provided in

24   the rules of procedure applicable to civil actions.” 28 U.S.C. § 2242. A petitioner may amend his

25   habeas petition at any time with leave of court. See Fed. R. Civ. P. 15(2). “The court should

26   freely give leave when justice so requires.” Id. Whether to grant leave to amend rests in the

27   sound discretion of the court. See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (citing

28   Outdoor Sys., Inc. v. City of Mesa, 997 F.2d 604, 614 (9th Cir. 1993)). “In exercising its

                                                      1
1    discretion ‘a court must be guided by the underlying purpose of Rule 15 – to facilitate decision

2    on the merits rather than on the pleadings or technicalities.’” DCD Programs, Ltd. v. Leighton,

3    833 F.2d 183, 186 (9th Cir. 1987) (quoting United States v. Webb, 655 F.2d 977, 979 (9th Cir.

4    1981)). Courts commonly consider four factors -- the so-called Foman factors – when

5    determining whether to grant leave to amend: (1) bad faith on the part of the movant;

6    (2) undue delay; (3) prejudice to the opposing party; and (4) futility of the proposed amendment.

7    See Foman v. Davis, 371 U.S. 178, 182 (1962); Lockheed Martin Corp. v. Network Solutions,

8    Inc., 194 F.3d 980, 986 (9th Cir. 1999). Prejudice to the opposing party is the most important of

9    these factors. See Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990).

10          Taking the Foman factors into consideration, and in light of Respondents’ non-opposition

11   to the motion, the Court will grant Brown’s motion for leave to file a second amended petition.

12          IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to File a Second

13   Amended Petition (ECF No. 15) is GRANTED.

14          IT IS FURTHER ORDERED that Petitioner will have until September 12, 2019, to

15   file a second amended petition for writ of habeas corpus.

16          IT IS FURTHER ORDERED that, in all other respects, the schedule for further

17   proceedings set forth in the order entered June 14, 2019 (ECF No. 12) will remain in effect.

18
            DATED this 18th day of July, 2019.
19

20                                                        ________________________________
                                                          LARRY R. HICKS
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                     2
